Governance and partnership in the single market - Single market for Europeans - Single market for enterprises and growth - Public procurement (debate)
The first item is the joint debate on the Single Market, and will include a discussion of the following material: the report by Mrs Kalniete, on behalf of the Committee on the Internal Market and Consumer Protection, on governance and partnership in the Single Market [2010/2289 (INI)], the report by Mr Correia De Campos on a Single Market for Europeans [2010/2278 (INI)], the report by Mr Buşoi on a Single Market for enterprises and growth [2010/2277 (INI)] and the Commission statement on public procurement.
I would like to welcome Commissioner Barnier and the President-in-Office of the Council, Mrs Győri, to the Chamber. I now give the floor to the rapporteurs. The first to speak will be Mrs Kalniete.
Mr President, when we speak of governance and partnership in the Single Market, we in Parliament consider that one of the major requirements for putting the Single Market into practice is to ensure that it has political leadership at the highest level. The President of the Commission must, in association with the President of the Council, take responsibility for consolidation of the Single Market. The Member States must also take an extremely active part in this process. Otherwise, many ideas about what we could do to restart growth in Europe, create new jobs and increase its competitiveness in the globalised world will simply remain good intentions, paving the way to Europe's transformation into the sick man of the world. That is why, in this resolution, we call upon the President of the Commission and the leaders of the Member States to take part in and assume responsibility for introducing the legislation and changes in policy that the Single Market requires. The resolutions to be adopted today send a clear signal of those directions in which Parliament expects action from the Commission. I shall mention some of the most important work priorities: a single digital market and a unified intellectual property space, professional mobility for European citizens, encouragement of cross-border public procurement and services, and alignment of tax systems. As regards governance of the Single Market, I consider four directions to be decisively important. First, ensuring implementation of Single Market norms that have already been adopted. All Member States must introduce Single Market regulations in a timely and transparent fashion and, for its part, the Commission must monitor their implementation strictly and consistently. Second, reducing protectionist tendencies. Protection will merely encourage fragmentation of the European market and a reduction in our overall competitiveness. Third, a reduction in various transaction costs which are hindering the brisk functioning of the European economy. This refers not only to such mechanisms as an effective, simple and extrajudicial dispute resolution procedure, but also to user-friendly cross-border e-management with functioning electronic exchange of necessary information and documents. The fourth direction is the greater involvement of social groups in policy formation and implementation in accordance with the principles enshrined in the Treaty of Lisbon.
Finally, Mr President, I should like to thank all the shadow rapporteurs and coordinators for their contribution and the business-like collaboration that ensued, which, as I hope, will enable us today to adopt resolutions on the Single Market with a convincing majority, and to continue the work of recent years on the development of legislation that will truly consolidate the Single Market and make it the instrument for creating growth and jobs in Europe.
rapporteur. - (PT) Mr President, Mr Barnier, ladies and gentlemen, Parliament has responded to the Commission's request concerning the measures needed to revitalise the Single Market by means of the report that we are debating and voting on today.
From the set of 19 proposals relating to the Single Market Act for Europeans, for which I have been rapporteur, we have identified five priorities, using tangibility and feasibility in the short term as criteria.
Firstly, we need to increase the mobility of European citizens through the mutual recognition of professional qualifications, professional identity cards, the European skills passport and the regular measurement of mobility within the EU.
Secondly, we must improve border controls on goods imported from third countries and draw up a multiannual action plan for market surveillance and product safety.
Thirdly, the Roaming Regulation should be extended until June 2015, with price caps for roaming in order to reduce costs for the public and businesses.
Fourthly, we need guaranteed access to basic banking services, with improved transparency and comparability.
Fifthly, the obstacles encountered by mobile workers must be removed in order to ensure the full portability of their pension rights.
This exercise was simple and consensual, but it was more difficult to reach agreement on measures to address the Single Market fatigue mentioned in the Monti report and to achieve the holistic, concerted approach to respond to citizens' needs and mistrust, which were clearly identified in the Grech report adopted by this House in May last year.
We certainly consider it artificial to divide Parliament's work into three separate reports, despite the efforts of the Committee on the Internal Market and Consumer Protection to unify the analyses and actions. The three components - businesses, Europeans and governance - have to progress simultaneously in order to produce a competitive Single Market, with smart, inclusive and sustainable growth making Europeans central to that market's concerns.
We also acknowledge that the proliferation of Commission initiatives on this subject, together with Europe 2020, the industrial policy and the Europe of innovation, runs the risk of blurring the central issue of revitalisation, which is to make the idea of the Single Market not only more friendly but also more appealing to Europeans.
Consensus, Mr President, ladies and gentlemen, was most difficult on two issues. Firstly, with regard to respect for social values and rights, we came up against the reluctance of Members on the right and in the Group of the Alliance of Liberals and Democrats for Europe to accept the need to permanently safeguard Europeans' social rights so that they can never be swamped by market considerations in any future legislation. We especially regret the failure to prioritise a reference to the revision of the Posting of Workers Directive.
Secondly, with regard to safeguarding social services of general economic interest, the aim was to prevent the content of the activities of those services from being subject to purely market considerations or, at least, to eliminate the possibility of turning public social services into private monopolies or oligopolies in areas such as water supply, urban transport, education, health and social support.
Although it would appear to be useful to introduce competitive management and internal market mechanisms to those services, the social values associated with universal access will need to be safeguarded, since the principles of solidarity outweigh mere market considerations in such cases.
In this, we encountered reluctance from the parliamentary groups on our right to accept European legislation on this subject, and they only agreed to 'using all the options available [...], based upon and consistent with Article 14 [and] Protocol 26' to the Treaty.
The group to which I belong abstained from the final vote on the three reports in committee since no progress had been made on the social dimension of the Single Market. After the vote in committee, however, a number of positive points were included which improved the report considerably. Consensus was reached through a succession of compromises, with final amendments being subscribed by the main parliamentary groups without winners or losers.
All the parliamentary groups contributed to the end result - which does credit to the Committee on the Internal Market and Consumer Protection and to those who worked on the report - through 266 amendments, as well as the opinions of five committees. All the contributions were useful. I would like to thank the shadow rapporteurs Róża Gräfin von Thun, Jürgen Creutzmann, Malcolm Harbour, Emilie Turunen and Kyriacos Triantaphyllides, as well as the group coordinators, for the productive criticism and spirit of cooperation that enabled the negotiations to reach a positive outcome. I particularly thank Mr Harbour for the generous, forward-thinking attitude that he has stamped on the committee's work throughout the last four months.
Mr President, Commissioner, ladies and gentlemen, the internal market is undoubtedly one of the European Union's greatest successes and one of its undeniable strengths, and something of which we can all be proud. I think it is no exaggeration to say that the internal market is central to European integration. As time has gone by, the internal market has demonstrated its benefits to the consumer as well as to European businesses, and it has contributed to our economic growth.
Recently, however, we have noticed a certain lethargy in the market's integration. We therefore need to give new momentum to the internal market. We need to renew the confidence of European citizens in it. We need a new start. I greatly value the Commission's work in this respect and, in particular, the excellent work done by Commissioner Barnier, whom I would like to congratulate once again for his determined commitment and his efforts to revive the internal market. The Commission has set out for us an ambitious and, at the same time, practical and much-needed programme for restoring strength to the internal market. I am quite sure that if these measures are implemented, they will make the internal market more attractive to our citizens and businesses and will help it to function more effectively overall.
Concerning my report, I have to say that we did not have an easy task. Our task was ambitious because we had to find a consensus on the measures laying down the foundation for a strong and modern Single Market which would contribute to future growth and which would, above all, meet the expectations of our citizens and enterprises.
We considered whether the emphasis should be put on innovation, what should be done in the field of intellectual property rights, and what fiscal measures are appropriate in order to enhance the Single Market and, at the same time, respect the sovereignty of the Member States.
Following our discussions, and after many contributions - for which I would like to thank all the shadow rapporteurs, the rapporteurs for opinions and all my other fellow Members who tabled amendments - we managed to identify a set of five priorities to be implemented immediately.
The first priority refers to the means to support innovation and creativity in the Single Market, which is essential if we want stronger and more sustainable growth. The creation of an EU patent and of a unified litigation system, which is already under way, as well as the improvement to management of copyrights, are of paramount importance.
If we want innovation, we also need to come up with a solution for financing it, such as long-term investment and a framework that would make it easier for venture capital funds to be invested effectively. EU project bonds can also be a great opportunity for infrastructure investments in the field of energy or telecommunications.
Our third priority seeks to bring the Single Market in line with our digital agenda by stimulating e-commerce. This requires measures that would enhance consumer and business confidence in e-commerce, such as fighting counterfeiting and piracy and facilitating cross-border deliveries and cross-border debt recovery.
The fourth priority aims to make the Single Market a better environment for SMEs, given their importance for economic growth and their job creation potential. They need better access to capital markets. Fiscal measures such as the introduction of a common consolidated corporate tax base, a clear VAT framework and reducing administrative burdens could encourage SMEs to do cross-border business.
Finally, public procurement procedures need to be rationalised. They need simplification to allow SMEs to take part in procedures, and they should be better used in order to support smart, sustainable and inclusive growth.
Mr President, ladies and gentlemen, I believe we are at a crucial point in this work we have undertaken together in the light of Mr Monti's clear, comprehensive and painstaking examination of the internal market, in the light of Mr Grech's report, which you adopted by a very large majority, and at a time when, if we are listening attentively to the citizens in each of our Member States, we need to take stock of where we are going in terms of growth, employment and social cohesion.
What messages are people getting from Brussels and Strasbourg? At the moment, the messages are necessary, but they are always difficult or restrictive. They are messages about regulation, or, as in the case of my job, about governance, supervision, deficit and debt reduction. They are essential messages therefore, but restrictive and difficult. I believe we need to add other messages and, above all, other actions to them in order to restore confidence in the European project, and in the reasons why we should all pull together instead of standing alone or doing things alone to tackle the challenges of globalisation.
That is what is really at the heart of our work, and I would like to personally thank our three rapporteurs who have just spoken: Mrs Kalniete, Mr Correia de Campos and, a moment ago, Mr Buşoi. I would also like to thank the Chair, Mr Harbour, who, as has already been mentioned, has succeeded with great efficiency and by listening very carefully in setting nearly 11 parliamentary committees to work in a very short space of time. I would also like to add to these thanks my gratitude to the coordinators of the different political groups, because you had a great many matters to coordinate between you, given the large number of issues we have covered. By doing this, you will be sending a very strong signal to the other institutions, and also to businesses and citizens.
Following on from the Monti report and the Grech report, President Barroso asked me to work with 12 of my colleagues, as a joint task within the college, on reviving the internal market and on the structural reforms that will be required so that the two, three or four points of growth which the market contains can emerge.
I would remind you, ladies and gentlemen, that in this big market, which, moreover, constitutes the basis of the European political project, 60% of our exports go to the other 26 Member States. Each country, from Germany the biggest, down to the smallest of our countries, exports, on average, 60% of its goods and services just next door to the large market itself. It is thought that there is still more potential growth in this market if it functions more efficiently. That is how the Single Market Act came into being. That is how we identified the 50 proposals contained in this little Blue Paper that I sent to all your countries, in the 23 EU languages, to every national MP, trade union and professional organisation.
We then spent time in our discussions to choose from those proposals the ones that will be most effective in improving life for businesses and citizens. On Wednesday of next week therefore, the college will debate the Single Market Act in the wake of these discussions, before taking action and in the light of your deliberation and debates today.
Ladies and gentlemen, it is my firm belief that every region is needed, every business is needed and every citizen is needed in order to win the battle for competitiveness and growth. Every region: this is why, right at the beginning of the Single Market and the Single Market Act, the President of the Commission, Jacques Delors, wanted to support the construction of the Single Market with a cohesion policy so that even regions that are behind in terms of development can also take part in the battle for growth and competitiveness: all regions, including the most distant, outermost regions. Every business is needed when it comes to innovating or creating - the patents we are pushing through come to mind - when it comes to small and medium-sized enterprises obtaining financing and having less administrative complexity and red tape to deal with, when it comes to trading securely online, and when it comes to participating in public procurement, which I will return to in a moment.
Every region, every business, every citizen is needed. In our daily lives, we are all, by turns, consumers, service users, savers, shareholders, workers, craft workers, and the objective is that cross-border mobility should be made easier, that professional qualifications, skills and welfare rights should be respected and recognised, that we should be able to access high quality public services, that we should feel safe and protected when we buy products over the Internet or in any other way, and that we should not be taxed twice. Those are just a few examples that we must deal with in order to make the internal market work more effectively.
What is the next step now after your debate? On 24 and 25 March, the European Council welcomed this action we have taken and the action it has taken itself in terms of joint legislation. We were asked to decide on priorities and therefore, as I have said, together with my colleagues, who have worked so hard and whom I thank, next week, I shall propose that the college choose 12 levers which will make the internal market work more effectively for businesses and citizens.
For each of these levers, for example, mobility, financing of small businesses, intellectual property, taxes, public services, or social cohesion, we will propose a key action that will be new, that we hope will be effective for businesses and citizens, and that will be deliverable within two years. Deliverable means that the Commission will table it and that Parliament and the Council will be able to vote on it and adopt it in 2011 and 2012.
It will be the 20th anniversary of the Single Market Act and the Single Market in 2012. If we understand rightly what Europeans are saying to us, we have no right, honourable Members, to allow this anniversary to be a nostalgic or melancholic one. It must be a proactive anniversary, one that boosts growth, and this is how we want to celebrate it through the Single Market Act.
We will have 12 levers: 12 specific but not exclusive proposals. For each of these levers, we will have identified other ideas, actions and proposals that the Commission will develop at the same time, but there will be 12 key actions that will symbolise this work. I hope that the European Council at the highest level, the Parliament that you represent, the Commission for our part, and the Hungarian Presidency - which I thank, Mrs Győri, for its involvement - will be in a position to undertake, somewhat solemnly we hope, before the end of June or July, to deliver this Single Market Act. Mr President, that is all I am able to say on this matter.
You asked me to talk about one of these aspects in a Commission statement. I would like to do that now, in order to leave time for the debate later. This aspect, found in the Single Market Act, relates to 17% of the European economy, namely, public procurement and public contracts. I would also like to say a few words on the four projects we are undertaking with you on public contracts, as highlighted in the Buşoi report.
The first project is the general revision of the 2004 directives aimed at guaranteeing best use of public funds, enabling as many businesses as possible to participate in public procurement contracts and ensuring that high quality products and services can be purchased with less red tape. In practical terms, I would like to simplify the procedures and make them more flexible, and also to look at how we might cater for the specific needs of small local authorities, for example, by making simplified procedures available to them. Secondly, I would like to make access to public contracts easier, especially in terms of cross-border participation by small and medium-sized enterprises. Finally, I would like to encourage in every way possible, as stressed by the Committee chair, Mr Harbour, and your committee, more responsible and more environmentally aware, or greener procurement that also promotes innovation or social inclusion.
The various reform objectives will now be translated into simple, more balanced rules. We have carried out, but not completed, a very extensive consultation and economic evaluation on the ground. We have a Green Paper and we are currently looking for the most effective proposals. The laws will not cover everything. At the same time, the Commission will work on sector-based initiatives aimed at making better use of public contracts, and at promoting objectives such as those contained in the Europe 2020 strategy. These will range from updating the Handbook on green public procurement, which I am preparing with my colleague, Mr Potočnik, to implementation of the European Energy Efficiency Plan, which we are working on with Mr Oettinger or Mrs Hedegaard, or promoting pre-commercial procurement plans and plans for innovative purchasing activities generally, which we are coordinating together with Mr Tajani and Mrs Geoghegan-Quinn. That is the first project.
The second project involves concessions. I would like to make tangible progress quickly on the issue of concessions, without waiting for this long-term work on modernising the public procurement framework to be completed. Ladies and gentlemen, concessions play an increasingly important part in the creation of public service provision infrastructure. Sixty per cent of public/private partnerships in Europe operate through concessions.
Apart from public works concessions, however, at present there is no European law on concessions, and even though the general principles of the Treaty are applicable, there is real legal uncertainty in this area, which is preventing this type of contract from developing. As proof of this, I could mention the 24 judgments by the Court of Justice in recent years. I would like to propose the creation of a simplified framework, limited to certain basic rules, which will not interfere with national legislative frameworks when they are working well. It will not impose an excessive administrative burden on local authorities, primarily because of the thresholds that I will be proposing.
I know that there are doubts and debates going on in several of your groups. For my part, I am convinced, in listening to everyone, that if we set our goals carefully, we will be able to avoid misunderstandings. Public authorities will still be free to organise public services themselves, but if they do decide to outsource them, I do not think anyone will object to a basic level of transparency and rules that ensure there is no discrimination. I believe this is essential in order to optimise the use of public money, reduce the practice of awarding contracts without adequate publicity or without effective right of recourse, and to reduce certain risks of corruption.
From the enterprises' point of view, if we are trying to revive the internal market, who can object to the idea of putting it into practice in the area of concessions? I am thinking, in particular, of small and medium-sized enterprises which do not currently have the resources that large enterprises have for identifying and winning contracts abroad if they are not published. Having a minimal framework on concessions will mean transparency and information, and will thus make it easier for the smallest enterprises to gain access to some of the contracts. It is also a question of better regulation. Targeted, well thought-out legislation is a better option that will cost less than trying to sort out problems simply through the rule on violations.
The third project, which I will talk about quickly, concerns the European defence market. We will work with Member States in connection with the implementation of the 2009 directive, for which the transposition time limit runs out in a few weeks. It is a question of adapting payment policies, which often conflict with EU law. Together with Mr Tajani, I will organise a conference on this issue of the European defence industry market at the Brussels Parliament buildings on 23 May.
Finally, I would like to quickly raise an issue that has been set aside for too long, namely, the international dimension of public contracts. The aim is clear: increased access to markets for our enterprises, and we too are naturally ready to offer more, in a spirit of mutual reciprocity and benefit. More trade will benefit all.
Now, I must draw attention to a problem that we currently have in connection with this basis of open trade and the benefits associated with it. The truth is that our main partners - the United States, Japan, under the Government Procurement Agreement (GPA), and China, under a bilateral agreement - do not really want to commit to opening up their markets further. For our part, we do not have any real levers for negotiation, insofar as our own markets are already considered, virtually as a matter of course, as being open. Ladies and gentlemen, the international undertakings under the GPA and the World Trade Organisation (WTO) agreements have not yet been transposed into EU law.
Against this background, Member States apply the rules in very different ways, and that distorts the internal market. At present in Europe, therefore, our enterprises are suffering from an inequitable situation - I remember the case of motorways in Poland. Foreign enterprises enjoy very wide access here in Europe, often going well beyond what the EU has negotiated, whereas our own enterprises encounter difficulties if they try to participate in procurement contracts of some of our major partners.
That is why this year, with my colleague, Mr De Gucht, we are planning to table legislation that will transpose our international obligations on public procurement contracts into EU law, and this will give us the lever for negotiation that we need. We are in favour of openness, but we do not advocate gullibility. It is a question of giving European purchasers a sound, clear legal basis for dealing with bids from enterprises from a country with which we have an agreement differently than with those from a country with which the EU does not yet have an agreement, and of providing greater legal certainty. Let me be clear: it is not a question of turning Europe into a fortress. We must create an environment for our enterprises that is realistic, fair and open, but not naive.
There we are. As you and your Parliament requested of me, Mr President, I wanted to take the opportunity of this debate on reviving the internal market to bring up this important area which will, moreover, constitute one of the 12 levers for reviving the Single Market that I referred to at the beginning of my speech, namely, that of public procurement and the modernisation that we are going to propose in agreement with you in the next few weeks.
Mr President, Commissioner, honourable Members, as Mrs Kalniete, too, has said, the European Union and the economy need a locomotive. This is true. I strongly agree with this idea. Perhaps you remember that, some time ago, at the start of the Hungarian Presidency of the European Union, the Hungarian Prime Minister, too, made it clear in this House that it is not enough to cope with and manage the after-effects of the crisis, to encourage Member States to follow a tighter fiscal policy and to also inspect this. We are working on a number of such laws currently as well. A comprehensive economic crisis management package has also been prepared. We also need to pay attention to remaining credible in the eyes of our citizens. This, however, will only happen if we are able to create jobs.
It is for creating these jobs that we are seeking resources, the wherewithal that will enable us to do this. I firmly believe that the Single Market is just that: an unexploited opportunity where our future lies, alongside the implementation of the European Union's strategy up to 2020 as well. Therefore, along all these lines, I expressly welcome both the European Commission's and the European Parliament's commitment to relaunching the Single Market, and the priorities which the Commission has indicated and which this Parliament is also setting out in the three excellent reports. We have already been able to debate the various ideas and positions regarding the report made earlier by your fellow Member, Mr Grech.
Moreover, I believe that the current three reports will also contribute to a targeted debate, as a result of which we will be able to take specific measures jointly by 2012, by the twentieth anniversary also mentioned by Commissioner Barnier. As you, too, know, and the Commissioner has also pointed out, at its meeting on 10 March, the Competitiveness Council exchanged views on the outcome of the social consultation focusing on the criteria defining the prioritised commitment areas of the institutions and Member States. Based on this debate, the Hungarian Presidency is preparing to adopt conclusions on the proposed priority measures at the meeting of the Competitiveness Council on 30 May.
Allow me to remind you of the broader context as well. In the situation today, due to political and economic pressure and measures taken to relieve this, the Single Market may not be at all popular with citizens, enterprises and institutions. However, in Professor Monti's words, I think that it is precisely at times like this, now, that there is the greatest need for the Single Market, at times when, due to the effect of the crisis, we instinctively try to withdraw into narrow but very familiar national confines. I am convinced, however, that we must not succumb to this temptation. Therefore, the time has obviously come for us to provide a political incentive for the Single Market. As you, ladies and gentlemen, have also emphasised in your earlier report on the creation of a Single Market for consumers and citizens, and Professor Monti's report, too, has stated, the Single Market is facing a test.
Will it become a means which brings the European Union closer to its citizens by producing a perceptible improvement in their everyday lives? Or will it be merely an arena which serves to protect both the bottlenecks inhibiting the functioning of the Single Market and the sectors maintained? The answer to these questions depends on how committed we are to doing our job over the coming months. After the European Parliament adopts its resolution today, the Commission will be able to adopt its revised communication in the middle of April, as has already been mentioned. We hope that all the political messages and also what you have advocated in your report will be included in the Commission's document. Once the legislative proposals are made, we are counting on being able to create a special partnership with you and the Commission, which will afford an opportunity for the swift examination and adoption of the main measures designated in the final Single Market Act.
Now, allow me to highlight a few elements of the three reports before us without reacting fully to every point made. The Presidency welcomes the fact that the rapporteur would like to put the issue of the Single Market on the European Council's agenda. We believe that progress on the Single Market Act falls under the scope of the European Union's general political guidelines mentioned in the Treaty. Indicating the political guidelines, however, is certainly the European Council's task. The agenda for this is set by the President of the European Council, but I would like to remind everyone that the European Council's conclusions of 24 and 25 March also referred to the importance of the Single Market.
The Presidency would like to express its gratitude to Parliament for consistently supporting the Competitiveness Council in drafting specific measures regarding the creation of a unitary patent system. We are all aware that the unitary patent system would boost the competitiveness of enterprises no end. Moreover, we had a very good debate on this here, and I thank Parliament for its cooperation in authorising the Council to initiate this within the framework of enhanced cooperation. We also agree that the completion of the single digital market and strengthening and improving the situation of small and medium-sized enterprises are indispensable in promoting European innovation.
Through the mobility of citizens and, in particular, the recognition of professional qualifications, we can consider further issues concerning European citizens. For this reason, we agree with the statement that our priority task in this area is to take increased EU action and achieve immediate, tangible results. The Presidency has also found that almost all the reports reviewed, including the earlier Grech report and the Correia De Campos report as well, lay particular emphasis on guaranteeing the exercising of internal market rights for EU citizens. In relation to this, we welcome the results achieved in this field, which are due to measures taken by the Commission. These include the creation of the Your Europe portal, the SOLVIT network and points of single contact under the Services Directive.
Nevertheless, we share your view that more can still be done in the interest of EU citizens exercising their rights. Finally, allow me to make a digression concerning the other priority on the Hungarian Presidency's agenda. During my parliamentary consultations to date on the package of six legislative proposals on the economy, the six-pack, I have frequently heard the criticism that the Member States, by which we should understand the Council, and the European Council, while bearing in mind financial macro-stability, neglect encouraging growth and the recovery of the real economy from the crisis, or, if they do not, they only attribute soft, unaccountable tools to these latter objectives, and that the content of the Europe 2020 strategy is mainly limited to this. Well, I believe, and I referred to this in my introduction as well, that the Single Market and the massive potential for growth concealed in it can give an appropriate answer to these concerns, while also providing a guarantee for the balanced response of the European Union.
I think that our primary task is to complete the entire process, the consolidation of the Single Market, by as transparent means as possible, in close cooperation with the European Parliament. The Council is ready to cooperate in this way, in full partnership with the Commission, Parliament, and their Members. Thank you very much, Mr President.
Ladies and gentlemen, these five speeches - three on behalf of the Committee on the Internal Market and Consumer Protection, the Commissioner's speech and that of Mrs Győri - have started a great debate, one which is very important for the future of the European Union and its citizens, and also for our rapid development. I would like to remind everyone again that the initial idea to relaunch the Single Market is one which arose in the IMCO Committee. Once again, I would like to congratulate all fellow Members who serve on the committee, and I would like Mr Harbour to accept these thanks and congratulations on their behalf.
It was the IMCO Committee, too, which came up with the idea of Mario Monti's report - an excellent report which is of great help to us in our work. I would also like to thank Commissioner Barnier for an excellent and very broad-ranging presentation of the European Commission's proposals in response to our reports. As for public procurements, they do often prove to be the Achilles heel of our work in the Member States. So it is extremely important that we move this matter forward, and the Hungarian Presidency is certainly going to help with these efforts. We are convinced of the need for this, because this issue is very important for the people of Europe.
The importance of these reports and this discussion can be seen by the number of parliamentary committees which have drafted opinions. Eight committees have done so, and you know as well as I do that it is very rare for eight parliamentary committees to prepare opinions on one set of reports. Those committees will now take the floor in turn. Mrs Andrés Barea on behalf of the Committee on International Trade, you have the floor.
Mr President, the Committee on International Trade is one of the eight committees that were involved, and I would like to thank its members for the contributions they made to the report.
The consolidation of the Single Market is one of the objectives of the Europe 2020 strategy based on growth. The European Union is the main international player. In a globalised market, the EU must meet the challenges it faces.
The challenge for companies, for our companies, in the international market is to generate high expectations and major opportunities, but they also bear social responsibility: social growth with guarantees for workers and public services.
We are also making a commitment with developing countries: the fight against poverty is a Millennium Development Goal. In the future, our industry and companies must be based on knowledge, and we need to fight against counterfeiting in the area of intellectual property.
We must defend our businesses according to research and development criteria and social criteria, as well as defending our foreign interests, for European citizens and those outside the European Union.
Mr President, I would like to begin by paying tribute to Commissioner Barnier, the Council representative and, in particular, my colleagues in the Committee on the Internal Market and Consumer Protection.
On behalf of the Committee on Economic and Monetary Affairs, I would like to emphasise the importance of the reports that we are discussing here today, which strongly echo the spirit of the Monti report, with the idea of promoting a successful liberal economy, promoting competition and promoting a dynamic, innovative market.
It will be these paths that lead us to the point where the Europe 2020 strategy can, in fact, go beyond being a paper initiative and become reality, supporting small and medium-sized enterprises, which are the major employers in the European economy, supporting businesses in general, and creating an idea of sustained growth in the economy, which can be based more and more on the internal market, on economic governance that actually works and, essentially, on an idea of real growth for our economy.
Mr President, ladies and gentlemen, the importance of the Single Market Act lies in its desire to satisfy the needs of the market, facilitating access and participation of all those involved: businesses, consumers and workers. Given this ambitious goal, I am satisfied with the interventions proposed by Mr Barnier and the indications provided by this Parliament.
In my opinion, some priorities are imperative for achieving the objectives that the EU has proposed, in particular: improving the access of small and medium-sized enterprises in the domestic market, reducing their administrative obligations and facilitating their participation in contract bidding procedures, removing all obstacles to the development of electronic commerce, and supporting and financing innovation, particularly through the issuance of bonds for European Union projects, especially in energy, transport and telecommunications.
Finally, only by connecting development and support for the business world with the objectives of the Europe 2020 strategy regarding employment can we achieve what I believe to be the aim of this act, namely, to create a social market economy based on growth, competitiveness and sustainability.
Mr President, Jacques Delors was wrong when he claimed that you cannot fall in love with the Single Market, because there are so many ardent feelings expressed in the debate surrounding this subject.
The Commission's approach has been an ambitious one, and there are some very important projects in hand: the European patent, the common energy market, and so on. One issue, however, has remained a nagging problem: the report's social contribution is very poor. For example, hardly anything is said about posted employees, and the way charitable services and the social clause associated with the Single Market are described is, regrettably, very vague.
It is a mystery to me why the more robust and more integrated social rights are seen primarily as a problem. I would like to remind everyone that, in the Nordic countries, robust social rights have succeeded in combining high levels of competitiveness with productivity. Is that not a much smarter approach, Commissioner?
Mr President, Mr Barnier, I would like to respond to my fellow Member's remarks. Instead of a social clause, the committee has proposed investigating the impact that the measures in the internal market will have on employment. This is much more important than applying general formulae. If we want to make progress with the internal market, we must pay attention to social issues and put the emphasis on them in everything we do. For this reason, an impact assessment which specifically takes these requirements into account is particularly important.
I would like to make one more comment. I was surprised to hear the President speak about economic governance, which is still translated in German as Wirtschaftslenkung. This term is also used to mean central state control of the economy. We have had very bad experiences of state control of the economy in one area of Germany. I am certain that we can only develop the internal market further if we coordinate all our national economies. That is abundantly clear. However, we will not be able to make progress with the internal market by means of economic governance.
Today, we are discussing how we can bring some momentum to the internal market. This is long overdue, because we will be celebrating the 20th anniversary of the internal market next year. Therefore, I welcome Mr Barnier's statement in which he said that he wants to focus on a few specific measures that have not yet been implemented and that will give a new impetus to the internal market. The internal market represents a huge opportunity for all of us. It can lead to the creation of more jobs and our goal must be to find work for people. This is the very best social policy that we can put in place, because people who are employed will also develop self-esteem. Therefore, we must do everything we can to make sure that progress is made in this area.
We need a balanced package of measures which brings advantages for businesses and for citizens. On the one hand, we want medium-sized companies in particular to benefit more from the internal market than they have done in the past. Therefore, we urgently need an EU patent system, so that companies can at last protect and sell their innovative products throughout Europe for a reasonable cost. In addition, businesses need more funding to develop innovations. A European venture capital market is just one of many measures that can be taken. The harmonisation of value-added tax and the corporate tax base that we are now discussing will also give a boost to the internal market.
On the other hand, we also need to take specific measures which will increase citizens' trust in the internal market. We must improve the recognition of professional qualifications, possibly by means of the European professional card. This will make it easier to work in another Member State and will create more mobility for citizens within the European internal market.
We also need a European market surveillance organisation, and I would like to emphasise this point, because the Member States are constantly failing to put the dossier into practice. We do not want dangerous products to be sold on the internal market.
If we can adopt this proposal with a large majority, we will be able to give a new impetus to the internal market.
Mr President, ladies and gentlemen, if we are to restore confidence to the market, we need to prioritise the needs of consumers, workers and businesses.
If we want to strengthen the rights of citizens, workers and users of public services, significant attention should be paid to guaranteeing the social dimension of the future Single Market. Growth, development and social awareness must go hand in hand. There must be economic growth at the service of citizens.
From this point of view, the package of regulations regarding standards for companies contains some good proposals, including the action plan to increase access on the part of small and medium-sized enterprises to capital markets and new lines of financing for innovative firms and regional development. Small and medium-sized businesses are the heart of our economy and the growth engine of the internal market. Mr President, it is up to us to ensure these goals if we are to get out of the crisis and promote a new model of development, sustainable growth and new quality jobs.
Mr President, Mrs Győri, Commissioner, ladies and gentlemen, I have one thing to say, a word which is perhaps in stark contrast with the current economic situation, but one which needs to be stressed all the more. That word is 'ambition': ambition for the internal market, Commissioner, ambition for Europe, ambition to prove to citizens that European integration is a step forward for their rights, their rights as workers, as consumers, as tourists, but, more generally, as individuals. I would like to pay tribute to Mr Barnier, who embodies this ambition through all the projects he wants to implement.
As rapporteur for the opinion of the parliamentary Committee on Rural Development, I welcome the ideas covered: the need for special action for regions with specific geographic characteristics, such as the outermost regions, the creation of a European patent for businesses and of a European statute for foundations, mutual societies and also associations, the issuing of bonds for financing specific projects and the need to encourage sustainable development within the internal market.
Mr President, we will not achieve the objectives of the Europe 2020 strategy, neither will we make the economy more innovative and competitive, if we do not treat the Single Market holistically. So I would like to thank Commissioner Barnier for his very comprehensive approach to the Single Market and Professor Mario Monti for that superb report.
I would like to draw attention to four important aspects. Firstly, the European patent, which might be brought into use next year, in other words, on the 20th anniversary of the entry into force of the Single Market. Secondly, the need to give serious treatment to the matter of copyright, because copyright represents a great hope and opportunity for the development of a creative market, and this aspect of the market should be regulated jointly. I am thinking, here, principally of a common system for the management of copyright and serious treatment of orphan works, and also of reducing the burden on small and medium-sized enterprises. This involves very specific steps, such as: simplification of accounting, protection of trademarks, a European Foundation Statute and, above all, the possibility of interconnecting business registers. If we introduce measures in the areas I have listed, I hope that 20 million small enterprises will be able to function effectively and freely in the European Single Market.
Mr President, that means that I can cut a minute or two into Mr Lehne's speaking time. I would like to thank the Commissioner and everyone else for the discussion we have been having here. However, I have not noticed any mention of a couple of matters which are, in my view, extremely important and which I have included in the report. I hope that the Commissioner will assist us in making these a reality.
We have been praising Professor Monti to the skies, but his conclusion was that the transposition of the directive is the major problem affecting the internal market. He says that we need to work with regulations more. My own take on this is that less is more; let us have less legislation from Europe. Whatever we actually do, however, it must be done in a uniform fashion, because we need to prevent the 27 Member States becoming a hotch-potch of states which all transpose legislation in different ways, which creates a huge barrier for small and medium-sized enterprises in terms of working across borders.
Another thing which has been overlooked, Mr President - and which is perhaps our greatest failure of all - is the matter of marketing. We have top lawyers here. We are creating great laws. We believe that it is incumbent on us to improve the market for our citizens. However, the citizens themselves do not seem to be aware of that. We actually have a problem in that we are unable to build a bridge between us and them. We are adept at legal terminology, but we do not appear to be good at communicating directly with our citizens. What is in danger of happening - and I hope that will not be the case - is that we, as the European Union, might drift further and further apart from the citizens of Europe. I think that, over the coming years, we really need to focus on and invest in ways of seeking the support of individual citizens for the European Union and for what we are doing. There is a lot to be done on that score, and I think that we need to invest in that and that we ought to consult our communication advisers on how we can best achieve that.
Finally, it has struck me that our citizens do not know the difference between the European Commission, Parliament and the Council. In each Member State, we have three representatives whose hands are ultimately tied, because they work for official organisations. If Member States express negative views of the European Union, there is no one to parry that. I think that it would make sense to consider having a single EU representative in Member States - call it an ambassador, if you like - who could ultimately respond to any negative pronouncements about the European Union. If we do that, it will prevent us from becoming like the Titanic. On the Titanic, everyone thought that things were absolutely fine, but ultimately the real danger lay outside.
Mr President, I would like to thank the Commission and the Council for this morning's introduction. I found writing the opinion on the internal market on behalf of the Committee on Civil Liberties, Justice and Home Affairs extremely interesting.
I think that the internal market should receive widespread support in the European Parliament, especially in the Committee on Civil Liberties, because freedom of movement within the Union is important, particularly that of persons, of migrant workers and skilled migrants, whom we need in order to increase the internal market's labour force. However, Mr President, we have so many aims, but have so far achieved so few results.
I am very happy with Commissioner Barnier's 12 levers and I hope that over the coming months, we will be able to speed things up, because the competition outside the EU is not going to wait for the EU's internal market to bridge the gap.
Mr President, Mrs Győri, Commissioner, ladies and gentlemen, I believe I can truly say that the work of the rapporteurs is excellent, as are the pleasing and comforting words of the Commission and Council.
These three reports retain the spirit and the far-sighted stimulus that characterise Professor Mario Monti's new strategy for the Single Market, and they succeed in representing the unity of purpose of reviving the European Single Market via 50 measures, which are then reproduced and synthesised or emphasised, by this Parliament, in 14 priorities.
Within these measures, 19 are devoted to centring the market on the interests of citizens. I believe that in order to realise a Single Market truly and fully, it is important to reduce the gap between citizens and the Single Market by working to restore public confidence, by promoting the process of political and social integration before economic integration and, above all, through establishing a different perception of the Single Market for European citizens. I believe that all these objectives are contained in the measures included in these three reports.
(The debate was interrupted for a few moments)